Exhibit 10.1
SUBLEASE
     THIS SUBLEASE (this “Sublease”) is made and entered into as of the 1st day
of September, 2010, by and between CAPITALSOURCE FINANCE LLC, a Delaware limited
liability company (“Sublandlord”), and BROWN INVESTMENT ADVISORY AND TRUST
COMPANY, a Maryland corporation (“Subtenant”).
W I T N E S S E T H:
     WHEREAS, by that certain Office Lease Agreement dated as of the 27th day of
April, 2007 as amended by Amendment No. 1 to Lease dated as of August 25, 2008
and Amendment No. 2 to Lease dated as of February 17, 2009 and Amendment No. 3
to Lease dated as of April 8, 2010 (collectively, the “Prime Lease”), Wisconsin
Place Office LLC (“Landlord”) leases to Sublandlord certain premises (the
“Master Premises”) in the building known as Wisconsin Place and located at 5404
Wisconsin Avenue, Chevy Chase, Maryland (the “Building”); and
     WHEREAS, subject to the consent of Landlord, Subtenant desires to sublease
from Sublandlord, and Sublandlord desires to sublease to Subtenant, a portion of
the Master Premises consisting of nineteen thousand fifty-one (19, 051) square
feet of rentable area of the tenth (10 th ) floor of the Building as depicted on
Exhibit A attached hereto (hereinafter referred to as the “Subleased Premises”),
all upon the terms and subject to the conditions and provisions hereinafter set
forth;
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Sublandlord and Subtenant hereby agree as follows:
     1. Demise; Use. Sublandlord hereby subleases to Subtenant and Subtenant
hereby subleases from Sublandlord the Subleased Premises for the term and rental
and upon the other terms and conditions hereinafter set forth, to be used and
occupied by Subtenant solely for general office use and for no other purpose.
     2. Term. The term of this Sublease shall commence (the “Commencement Date”)
on January 1, 2011, and, unless sooner terminated pursuant to the provisions
hereof, shall terminate on May 31, 2024 or any earlier date as of which the
Prime Lease may be terminated. In the event the Subleased Premises are ready for
occupancy prior to January 1, 2011, Subtenant shall have the right, solely
during the month of December 2010, to occupy the Subleased Premises as of the
date on which the Subleased Premises are ready for occupancy, and the term of
this Sublease shall be extended for the period of early occupancy; during such
early occupancy period Subtenant shall have no obligation to pay Base Rent for
the Subleased Premises, but Subtenant shall pay all additional rent and other
charges described in this Sublease, and all other provisions of this Sublease
shall be in full force and effect.

 



--------------------------------------------------------------------------------



 



     3. Base Rent.
     (a) Subtenant shall pay to Sublandlord base rental (“Base Rent”) for the
Subleased Premises as follows:

              Annual Base Rent   Period   per Rentable Square Foot  
1/1/11 — 12/31/11
  $ 34.00  
1/1/12 — 12/31/12
  $ 34.85  
1/1/13 — 12/31/13
  $ 35.72  
1/1/14 — 12/31/14
  $ 36.61  
1/1/15 — 12/31/15
  $ 37.53  
1/1/16 — 12/31/16
  $ 38.47  
1/1/17 — 12/31/17
  $ 39.43  
1/1/18 — 12/31/18
  $ 40.42  
1/1/19 — 12/31/19
  $ 41.43  
1/1/20 — 12/31/20
  $ 42.46  
1/1/21 — 12/31/21
  $ 43.52  
1/1/22 — 12/31/22
  $ 44.61  
1/1/23 — 12/31/23
  $ 45.73  
1/1/24 — 5/31/24
  $ 46.87  

Base Rent shall be due and payable in equal monthly installments. Each such
installment shall be due and payable in advance on the first day of each
calendar month of the term hereof. If the term of this Sublease commences on a
day other than the first day of a month or ends on a day other than the last day
of a month, Base Rent for such month shall be prorated; prorated Base Rent for
any such partial first month of the term hereof shall be paid on the date on
which the term commences. Concurrently with its execution of this Sublease,
Subtenant shall pay to Sublandlord the installment of Base Rent due for the
first full calendar month within the term of this Sublease following the
abatement period described in Section 3(c) below.
     (b) All Base Rent and additional rent shall be paid without any setoff or
deduction whatsoever, and shall be paid to Sublandlord at its address set forth
in Section 15 below or at such other place as Sublandlord may designate by
notice to Subtenant. In the event an Event of Default has occurred under the
Prime Lease (for which Sublandlord must provide Subtenant notice), Subtenant
shall remit its installments of Base Rent and additional rent for the Subleased
Premises directly to Landlord until the Event of Default has been cured or the
Sublease has been terminated.
     (c) Notwithstanding anything to the contrary set forth above, so long as
Subtenant is not in default hereunder beyond any applicable notice and cure
period, Base Rent payable by Subtenant to Sublandlord as provided above shall be
abated with respect to the period commencing on January 1, 2011 and expiring on
August 31, 2011.

 



--------------------------------------------------------------------------------



 



     4. Additional Rent; Payments; Interest.
     (a) In addition to the Base Rent described above, Subtenant shall pay to
Sublandlord additional rent with respect to the Subleased Premises on account of
Operating Expenses and Real Estate Taxes in accordance with the provisions of
the Prime Lease. Subtenant’s share of the Building’s Operating Expenses and Real
Estate Taxes shall be determined in accordance with Section 4.1(b) of the Prime
Lease, except that the term “Premises” as used therein shall be deemed to refer
to the Subleased Premises, and the Proportionate Share of Subtenant shall be
adjusted accordingly to reflect only the rentable area of the Subleased
Premises. Sublandlord shall deliver to Subtenant, within ten (10) business days
of receipt of the Landlord’s Operating Expense Statement, a like statement
pertaining solely to the Subleased Premises.
     (b) Subtenant shall pay to Sublandlord all other amounts payable by
Sublandlord under the Prime Lease which are attributable to the Subleased
Premises (as distinguished from the Master Premises generally) or attributable
to Subtenant, its agents, employees, customers or invitees. By way of example
and not by way of limitation, charges by Landlord for furnishing air
conditioning or heating to the Subleased Premises at times in addition to those
certain times specified in the Prime Lease, costs incurred by Landlord in
repairing damage to the Building caused by an employee of Subtenant, increased
insurance premiums due as a result of Subtenant’s use of the Subleased Premises,
and amounts expended or incurred by Landlord on account of any default by
Subtenant which gives rise to a default under the Prime Lease would be amounts
payable by Subtenant pursuant to this Section 4(b).
     (c) Each amount due pursuant to Section 4(a) and 4(b) above and each other
amount payable by Subtenant hereunder, unless a date for payment of such amount
is provided for elsewhere in this Sublease, shall be due and payable on the
tenth (10th) business day following the date on which Landlord or Sublandlord
has given notice to Subtenant of the amount thereof, but in no event later than
the date on which any such amount is due and payable under the Prime Lease.
     (d) All amounts other than Base Rent payable to Sublandlord under this
Sublease shall be deemed to be additional rent due under this Sublease. All past
due installments of Base Rent and additional rent shall bear interest from the
date due until paid at the rate per annum equal to the interest rate that is
applicable to late payments pursuant to the Prime Lease, unless a lesser rate
shall then be the maximum rate permissible by law with respect thereto, in which
event said lesser rate shall be charged. All past due installments of Base Rent
and additional rent shall be subject to the same late charges as are applicable
to late payments under the Prime Lease.
     5. Condition of Subleased Premises and Construction of Improvements.
     (a) The initial leasehold improvements in the Subleased Premises (the
“Leasehold Improvements”) shall be constructed by Landlord pursuant to the
provisions of Exhibit B to the Prime Lease. Subtenant shall prepare Schematic
Drawings, Design Development Drawings, and

 



--------------------------------------------------------------------------------



 



Permit Drawings and Construction Documents for the Leasehold Improvements, and
shall submit such drawings for Landlord’s and Sublandlord’s approval. Subtenant
shall submit such Schematic Drawings to Landlord and Sublandlord no later than
forty-five (45) days following the date of this Sublease; Subtenant shall submit
such Design Development Drawings to Landlord and Sublandlord no later than
ninety (90) days following the date of this Sublease; and Subtenant shall submit
such Permit Drawings and Construction Documents to Landlord and Sublandlord no
later than December 1, 2010. Sublandlord agrees that the procedures set forth in
Exhibit B to the Prime Lease for the review and approval, deemed or otherwise,
of Schematic Drawings, Design Development Drawings, and Permit Drawings and
Construction Documents shall apply to Sublandlord in the same fashion as they do
to Landlord so that the times for review and approval by Sublandlord shall be
coincidental with those applicable to the Landlord. The cost of the Leasehold
Improvements shall be paid by, and solely to the extent of, application of the
Phase II Allowance granted by Landlord to Sublandlord pursuant to the terms of
Exhibit B to the Prime Lease, up to a maximum of Fifty Dollars ($50.00)
multiplied by the number of square feet of rentable area in the Subleased
Premises (the “Allowance”), and Subtenant shall bear any and all costs of the
Leasehold Improvements in excess of such Allowance, subject to the provisions of
Section 5(c) below. Subtenant is aware that, pursuant to the provisions of
Exhibit B to the Prime Lease, Landlord’s obligation to provide the Allowance is
conditioned upon the submission of Permit Drawings and Construction Documents
for the Leasehold Improvements no later than December 1, 2010. In the event
Subtenant fails to submit such Permit Drawings and Construction Documents for
the Leasehold Improvements by December 1, 2010, then Subtenant acknowledges and
agrees that (i) neither Landlord nor Sublandlord shall have any obligation to
provide the Allowance, (ii) the Leasehold Improvements shall be designed and
constructed at Subtenant’s sole cost and expense, and (iii) the unavailability
of the Allowance shall not in any manner affect the validity of this Sublease,
the rental payable by Subtenant hereunder, or any other term of this Sublease.
     (b) Notwithstanding anything in Section 5(a) above to the contrary,
Sublandlord shall grant Subtenant an allowance in the amount of $104,400.00 (the
“Common Area Allowance”), to be applied by Subtenant toward the cost of
constructing the Common Areas for the 10th Floor and the demising walls
necessary to separate the Subleased Premises from the portion of the 10th floor
not included in the Subleased Premises. Disbursement of such Common Area
Allowance shall be subject to the same requisition procedures as are applicable
to draws of the Allowance pursuant to the provisions of Exhibit B to the Prime
Lease. Notwithstanding any requirements of the requisition procedures of
Exhibit B to the Prime Lease, Subtenant shall be entitled to the entirety of the
Common Area Allowance, which may be drawn down fully, if not already paid, at
the time of substantial completion of the Common Areas for the 10th Floor and
Subtenant’s submission to Sublandlord of final lien waivers with respect to such
work.
     (c) Notwithstanding anything in Section 5(a) above to the contrary, in
addition to Subtenant’s entitlement to the Allowance and the Common Area
Allowance described above, Sublandlord hereby agrees to grant to Subtenant an
additional allowance (the “Additional Allowance”) in the amount of $750,000.00
to be applied toward the design and construction costs of the Leasehold
Improvements being constructed by Subtenant in the Subleased Premises. Draws
upon the Additional Allowance shall be subject to the same requisition
procedures as are

 



--------------------------------------------------------------------------------



 



the time of substantial completion of the Common Areas for the 10th Floor and
Subtenant’s submission to Sublandlord of final lien waivers with respect to such
work.
     (c) Notwithstanding anything in Section 5(a) above to the contrary, in
addition to Subtenant’s entitlement to the Allowance and the Common Area
Allowance described above, Sublandlord hereby agrees to grant to Subtenant an
additional allowance (the “Additional Allowance”) in the amount of $750,000.00
to be applied toward the design and construction costs of the Leasehold
Improvements being constructed by Subtenant in the Subleased Premises, as well
as the costs of interior finishes or furnishings for the Subleased Premises.
Draws upon the Additional Allowance shall be subject to the same requisition
procedures as are applicable to draws of the Allowance pursuant to the
provisions of Exhibit B to the Prime Lease; provided that Sublandlord shall have
no obligation to disburse any portion of the Additional Allowance unless and
until the Allowance Letter of Credit (as defined in Section 5(e) below) has been
delivered by Subtenant to Sublandlord. Subtenant shall repay the Additional
Allowance to Sublandlord, with interest thereon at the Allowance Interest Rate
(as defined in Section 5(d) below), in monthly payments (the “Allowance
Amortization Payments”) sufficient to amortize the Additional Allowance over the
first eighty-four (84) months in the term of this Sublease. Such payments shall
be deemed additional rent under this Sublease, and shall be made at the same
time and in the same manner as Base Rent is payable for the Subleased Premises.
Notwithstanding anything herein to the contrary, (i) under no circumstances
shall any abatement, set off or reduction whatsoever apply to the Allowance
Amortization Payments, and (ii) in the event this Sublease is terminated prior
to the end of the eighty-fourth (84th) month in the initial term of this
Sublease for any reason other than a default by Sublandlord under the Sublease
or under the Prime Lease, then Subtenant shall reimburse Sublandlord, not later
than the termination date, for the full amount of the unamortized Additional
Allowance. If the Sublease is terminated by reason of the default of Sublandlord
and Landlord does not attorn to Subtenant under the Sublease or enter into a new
lease directly with Subtenant, then Subtenant shall be relieved of any further
obligation to make Allowance Amortization Payments as of the date the Sublease
was terminated or as of the date Subtenant vacates the Subleased Premises,
whichever is later; provided, however, that if the term of a new direct lease
between Landlord and Subtenant expires prior to the date that would have been
the last day of the eighty-fourth (84th) month in the initial term of this
Sublease, then Subtenant shall be relieved of any further obligation to make
Allowance Amortization Payments as of the date the new direct lease expires or
as of the date Subtenant vacates the Subleased Premises, whichever is later. In
the event Landlord recognizes Subtenant under the Sublease or enters into a new
lease for the Subleased Premises with Subtenant, then Subtenant shall continue
to make the monthly Allowance Amortization Payments as and when due, but these
payments shall be made to Sublandlord. Interest on disbursements of the
Additional Allowance shall accrue at the Allowance Interest Rate from the date
of disbursement. All such interest that has accrued as of the Commencement Date
shall be due and payable on the Commencement Date. In no event shall Landlord be
obligated to provide the Additional Allowance or any allowance for tenant
improvements directly to Subtenant.
(d) In the event the initial face amount of the Allowance Letter of Credit (as
defined below) is equal to greater than $749,999.74, then the Allowance Interest
Rate shall equal the Five Year Treasury Constant Maturity rate (the “5-Year
Treasury Rate”) published by the Federal

 



--------------------------------------------------------------------------------



 



applicable to draws of the Allowance pursuant to the provisions of Exhibit B to
the Prime Lease; provided that Sublandlord shall have no obligation to disburse
any portion of the Additional Allowance unless and until the Allowance Letter of
Credit (as defined in Section 5(e) below) has been delivered by Subtenant to
Sublandlord. Subtenant shall repay the Additional Allowance to Sublandlord, with
interest thereon at the Allowance Interest Rate (as defined in Section 5(d)
below), in monthly payments (the “Allowance Amortization Payments”) sufficient
to amortize the Additional Allowance over the first eighty-four (84) months in
the term of this Sublease. Such payments shall be deemed additional rent under
this Sublease, and shall be made at the same time and in the same manner as Base
Rent is payable for the Subleased Premises. Notwithstanding anything herein to
the contrary, (i) under no circumstances shall any abatement, set off or
reduction whatsoever apply to the Allowance Amortization Payments, and (ii) in
the event this Sublease is terminated prior to the end of the eighty-fourth
(84th) month in the initial term of this Sublease for any reason other than a
default by Sublandlord under the Sublease or under the Prime Lease, then
Subtenant shall reimburse Sublandlord, not later than the termination date, for
the full amount of the unamortized Additional Allowance. If the Sublease is
terminated by reason of the default of Sublandlord and Landlord does not attorn
to Subtenant under the Sublease or enter into a new lease directly with
Subtenant, then Subtenant shall be relieved of any further obligation to make
Allowance Amortization Payments as of the date the Sublease was terminated or as
of the date Subtenant vacates the Subleased Premises, whichever is later;
provided, however, that if the term of a new direct lease between Landlord and
Subtenant expires prior to the date that would have been the last day of the
eighty-fourth (84th) month in the initial term of this Sublease, then Subtenant
shall be relieved of any further obligation to make Allowance Amortization
Payments as of the date the new direct lease expires or as of the date Subtenant
vacates the Subleased Premises, whichever is later. In the event Landlord
recognizes Subtenant under the Sublease or enters into a new lease for the
Subleased Premises with Subtenant, then Subtenant shall continue to make the
monthly Allowance Amortization Payments as and when due, but these payments
shall be made to Sublandlord. Interest on disbursements of the Additional
Allowance shall accrue at the Allowance Interest Rate from the date of
disbursement. All such interest that has accrued as of the Commencement Date
shall be due and payable on the Commencement Date. In no event shall Landlord be
obligated to provide the Additional Allowance or any allowance for tenant
improvements directly to Subtenant.
     (d) In the event the initial face amount of the Allowance Letter of Credit
(as defined below) is equal to greater than $749,999.74, then the Allowance
Interest Rate shall equal the Five Year Treasury Constant Maturity rate (the
“5-Year Treasury Rate”) published by the Federal Reserve Board as of the
Commencement Date. In the event the initial face amount of the Allowance Letter
of Credit is less than $749,999.74, then the Allowance Interest Rate applicable
to the portion of the Additional Allowance that is, as of the commencement of
each twelve-month period within the term of this Sublease, equal to the
then-applicable face amount of the Allowance Letter of Credit shall equal the
5-Year Treasury Rate, and the Allowance Interest Rate applicable to the portion
of the Additional Allowance that is, as of the commencement of each twelve-month
period within the term of this Sublease, in excess of the then-applicable face
amount of the Allowance Letter of Credit shall equal 200 Basis Points in excess
of the 5-Year Treasury Rate.

 



--------------------------------------------------------------------------------



 



     (e) Within five (5) business days following the execution of this Sublease,
Subtenant shall deposit with Sublandlord an unconditional, irrevocable letter of
credit (the “Allowance Letter of Credit”) from a U.S. banking institution
reasonably acceptable to Sublandlord, insured by a federal insurance agency
(“Issuer”). The Allowance Letter of Credit shall be separate from and in
addition to any security deposit required pursuant to Section 17 hereof. The
initial face amount of the Allowance Letter of Credit shall be an amount elected
by Subtenant that is not less than $500,000.00 and not more than $750,000.00.
The Allowance Letter of Credit shall be security for Subtenant’s payment of the
Allowance Amortization Payments. If Subtenant defaults with respect to its
obligation to make the Allowance Amortization Payments, Sublandlord may draw
upon the Allowance Letter of Credit in the amount of any such missed payments;
provided, however, that on up to one (1) occasion in any twelve-month period,
Sublandlord shall not draw upon the Allowance Letter of Credit unless
Subtenant’s failure to make an Allowance Amortization Payment has continued for
five (5) business days beyond the due date of such payment. Any sums drawn by
Sublandlord under the Letter of Credit shall be credited against the Allowance
Amortization Payments due from Subtenant to Sublandlord hereunder. Sublandlord
will in no event draw down more than the unamortized balance of the Additional
Allowance, provided, however, that should Sublandlord in fact draw down monies
in excess of the unamortized balance of the Additional Allowance (an “Excess
Payment”), then Sublandlord shall immediately refund the Excess Payment to
Subtenant, which Excess Payment, if not refunded within five (5) days of receipt
by Sublandlord, will bear interest at the same rate as payable on the Additional
Allowance pursuant to this Sublease, commencing as of the date of receipt by
Sublandlord and continuing until the refund is made to Subtenant. If Subtenant
shall fully and faithfully make all the Allowance Amortization Payments, the
Allowance Letter of Credit shall be returned to Subtenant (or, at Sublandlord’s
option, to the last assignee of Subtenant’s interest hereunder) upon the
expiration of the eighty-fourth (84th) month in the term of this Sublease. The
Allowance Letter of Credit shall (i) meet the requirements of the “Uniform
Customs and Practice for Documentary Credits,” ICC No. 500 (1993 Edition),
(ii) name Sublandlord as beneficiary, (iii) be in the amount elected by
Subtenant pursuant to the provisions of this Section 5(e), (iv) be payable in
full or partial draws against Sublandlord’s sight draft, (v) include an
“evergreen” provision which provides that the Allowance Letter of Credit shall
be renewed automatically on an annual basis unless the Issuer delivers thirty
(30) days prior written notice of cancellation to Sublandlord, (vi) have an
initial expiration date no earlier than one year from the date of issue, and
(vii) otherwise be in form and substance satisfactory to Sublandlord. In the
event the Allowance Letter of Credit is not renewed when required hereunder,
Sublandlord shall have the right to draw upon the Allowance Letter of Credit and
hold the proceeds thereof as a cash deposit instead. In such event, except to
the extent required by law, Sublandlord shall not be required to keep said
Allowance Letter of Credit proceeds separate from its general funds, and
Subtenant shall not be entitled to interest on any such proceeds. Provided
Subtenant has timely made all Allowance Amortization Payments theretofore due
under this Sublease the amount of the Allowance Letter of Credit shall be
reduced by one-seventh (1/7) upon the expiration of each twelve-month period
following the Commencement Date. For purposes of this subparagraph, an Allowance
Amortization Payment will be deemed “timely” if the making of such payment is
temporarily infeasible due to force majeure [such as a power outage that
prevents transmittal of an electronic funds transfer], in which event the
payment shall be made as promptly as possible following alleviation of the
condition of force majeure).

 



--------------------------------------------------------------------------------



 



     (f) Sublandlord shall cooperate fully with Subtenant in providing access to
the Subleased Premises following the approval of the Sublease by Landlord, in
facilitating the submission of the Schematic Drawings, the Design Development
Drawings and the Permit Drawings and Construction Documents to Landlord, and in
furnishing all necessary information in its possession or control with respect
to the 10th Floor Leased Premises.
     (g) Subtenant’s taking possession of the Subleased Premises shall be
conclusive evidence as against Subtenant that the Subleased Premises were in
good order and satisfactory condition when Subtenant took possession. Upon the
expiration of the term hereof, or upon any earlier termination of the term
hereof or of Subtenant’s right to possession, Subtenant shall surrender the
Subleased Premises in at least as good condition as at the commencement of the
term hereof, ordinary wear and tear excepted.
     6. The Prime Lease.
     (a) This Sublease and all rights of Subtenant hereunder and with respect to
the Subleased Premises are subject and subordinate to the terms, conditions and
provisions of the Prime Lease (notwithstanding any termination, rejection or
early expiration of the Prime Lease). Subtenant hereby assumes and agrees to
perform faithfully and be bound by, with respect to the Subleased Premises, all
of Sublandlord’s obligations, covenants, agreements and liabilities under the
Prime Lease to the extent these undertakings pertain to build out and occupancy
of the Subleased Premises, and all terms, conditions, provisions and
restrictions contained in the Prime Lease except:
     (i) for the payment of rent in amounts other than as set forth in this
Sublease;
     (ii) that Subtenant shall not have any obligation or right to construct or
install leasehold improvements except as may be expressly provided herein; and
     (iii) that the following provisions of the Prime Lease do not apply to this
Sublease: any provisions in the Prime Lease allowing or purporting to allow
Sublandlord any rent concessions or abatements or construction allowances and
any provisions of the Prime Lease granting Sublandlord any expansion options,
renewal options, termination options, or rights of first offer or first refusal;
and any provisions by which Sublandlord indemnifies Landlord against actions or
omissions of Sublandlord or its agents.
     (b) Without limitation of the foregoing:
     (i) Subtenant shall not make any changes, alterations or additions in or to
the Subleased Premises except those specifically contemplated by this Sublease
and as otherwise expressly provided herein;

 



--------------------------------------------------------------------------------



 



     (ii) If Subtenant desires to take any other action and the Prime Lease
would require that Sublandlord obtain the consent of Landlord before undertaking
any action of the same kind, Subtenant shall not undertake the same without the
prior written consent of Sublandlord. Sublandlord may condition its consent on
the consent of Landlord being obtained and may require and authorize Subtenant
to contact Landlord directly for such consent;
     (iii) All rights given to Landlord and its agents and representatives by
the Prime Lease to enter the Master Premises shall inure to the benefit of
Sublandlord and its agents and representatives with respect to the Subleased
Premises, provided the provisions of the Prime Lease under Section 12 of the
Prime Lease as to prior notice and minimizing disturbance are observed;
     (iv) Sublandlord shall also have all other rights, privileges, options,
reservations and remedies granted or allowed to or held by Landlord under the
Prime Lease, with the exception of the rights reserved to Landlord under
Section 23.2 of the Prime Lease;
     (v) Subtenant shall maintain insurance of the kinds and in the form and
amounts required to be maintained by Sublandlord under the Prime Lease. All
policies of liability insurance shall name as an additional insured Landlord,
the managing agent of the Building, and the holder of any mortgage of which
Subtenant shall receive notice, and Sublandlord and their respective officers,
directors or partners, as the case may be, and the respective agents and
employees of each of them. Upon Sublandlord’s or Landlord’s request, Subtenant
shall furnish Sublandlord with certificates of insurance evidencing that
Subtenant is carrying the insurance required to be carried by Subtenant
hereunder; and
     (vi) Subtenant shall not do anything or suffer or permit anything to be
done which could result in a default under the Prime Lease or permit the Prime
Lease to be cancelled or terminated.
     (c) Notwithstanding anything contained herein or in the Prime Lease that
may appear to be to the contrary, Sublandlord and Subtenant hereby agree as
follows:
     (i) Subtenant shall not assign, mortgage, pledge, hypothecate or otherwise
transfer or permit the transfer of this Sublease or any interest of Subtenant in
this Sublease, by operation of law or otherwise, or permit the use of the
Subleased Premises or any part thereof by any persons other than Subtenant and
Subtenant’s employees, or sublet the Subleased Premises or any part thereof,
without the prior written consent of Landlord and Sublandlord (which consent of
Sublandlord shall not be unreasonably withheld, conditioned or delayed);
provided, however, that, subject to the terms of the Prime Lease, Subtenant may
assign or sublease all or a portion of the Subleased Premises to an affiliated
entity that is under common control with Subtenant, or is a wholly owned
subsidiary of Subtenant (it being agreed that no such assignment or sublease
shall release the original Subtenant from liability for all obligations of
Subtenant under this Sublease);

 



--------------------------------------------------------------------------------



 



     (ii) Neither rental nor other payments hereunder shall abate by reason of
any damage to or destruction of the Subleased Premises, the Master Premises or
the Building or any part thereof, unless, and then only to the extent that,
rental and such other payments actually abate under the Prime Lease with respect
to the Subleased Premises on account of such event;
     (iii) Subtenant shall not have any right to any portion of the proceeds of
any award for a condemnation or other taking, or a conveyance in lieu thereof,
of all or any portion of the Building, the Master Premises or the Subleased
Premises, provided, however that Subtenant shall have the right to pursue its
own claim against the condemning authority for the value of its personal
property and trade fixtures installed in the Subleased Premises and for
relocation expenses provided Sublandlord is permitted to do so pursuant to the
terms of the Prime Lease;
     (iv) Subtenant shall not have any right to exercise or have Sublandlord
exercise any option under the Prime Lease, including, without limitation, any
option to extend the term of the Prime Lease or lease additional space; and
     (v) Subject to Section 6(a) above, as between Sublandlord and Subtenant, in
the event of any conflict between the terms, conditions and provisions of the
Prime Lease and of this Sublease, the terms, conditions and provisions of this
Sublease shall, in all instances, govern and control. Should Landlord elect to
attorn to Subtenant in the event of the termination, rejection or early
termination of the Prime Lease, then the provisions of the Sublease as modified
by the terms of that certain Consent to Sublease given by Landlord for this
Sublease shall govern and control.
     (d) It is expressly understood and agreed that Sublandlord does not assume
and shall not have any of the obligations or liabilities of Landlord under the
Prime Lease and that Sublandlord is not making the representations or
warranties, if any, made by Landlord in the Prime Lease. With respect to work,
services, repairs and restoration or the performance of other obligations
required of Landlord under the Prime Lease, Sublandlord’s sole obligation with
respect thereto shall be promptly to request the same, upon either verbal, in
the case of urgent circumstances (to be followed up in writing), or written
request from Subtenant, and to use reasonable efforts to obtain the same from
Landlord, at no expense to Sublandlord. Sublandlord shall not be liable in
damages, nor shall rent abate hereunder, for or on account of any failure by
Landlord to perform the obligations and duties imposed on it under the Prime
Lease, unless such failure by Landlord is occasioned or excused by acts or
omissions of Sublandlord, in which case Sublandlord shall be responsible for the
necessary work to repair or restore services under the Sublease.
     (e) Nothing contained in this Sublease shall be construed to create privity
of estate or contract between Subtenant and Landlord, except (i) the agreements
of Subtenant in Sections 10 and 11 hereof in favor of Landlord, and then only to
the extent of the same, and (ii) the provisions of the Consent to Sublease, and
then only to the extent provided there.

 



--------------------------------------------------------------------------------



 



     7. Default by Subtenant.
     (a) Upon the happening of any of the following:
     (i) Subtenant fails to pay any Base Rent or Allowance Amortization Payment
within five (5) business days after the date it is due;
     (ii) Subtenant fails to pay any other amount due from Subtenant hereunder
and such failure continues for ten (10) business days after notice thereof from
Sublandlord to Subtenant;
     (iii) Subtenant fails to perform or observe any other covenant or agreement
set forth in this Sublease and such failure continues for fifteen (15) days
after notice thereof from Sublandlord to Subtenant; or
     (iv) any other event occurs which involves Subtenant or the Subleased
Premises and which would constitute a default under the Prime Lease if it
involved Sublandlord or the Master Premises, and for which Sublandlord has
provided notice to Subtenant (so long as Sublandlord is entitled to receive
notice of such event under the terms of the Prime Lease);
Subtenant shall be deemed to be in default hereunder, and Sublandlord may
exercise, without limitation of any other rights and remedies available to it
hereunder or at law or in equity, any and all rights and remedies of Landlord
set forth in the Prime Lease in the event of a default by Sublandlord
thereunder.
     (b) In the event Subtenant fails or refuses to make any payment or perform
any covenant or agreement to be performed hereunder by Subtenant, Sublandlord
may make such payment or undertake to perform such covenant or agreement (but
shall not have any obligation to Subtenant to do so). In such event, amounts so
paid and amounts expended in undertaking such performance, together with all
costs, expenses and reasonable attorneys’ fees incurred by Sublandlord in
connection therewith, together with interest on all of the foregoing at the rate
specified in Section 4(c) above as applicable to late payments of rent, shall be
due as additional rent hereunder.
     8. Nonwaiver. Failure of Sublandlord to declare any default or delay in
taking any action in connection therewith shall not waive such default. No
receipt of moneys by Sublandlord from Subtenant after the termination in any way
of the term or of Subtenant’s right of possession hereunder or after the giving
of any notice shall reinstate, continue or extend the term or affect any notice
given to Subtenant or any suit commenced or judgment entered prior to receipt of
such moneys.
     9. Cumulative Rights and Remedies. All rights and remedies of Sublandlord
under this Sublease shall be cumulative and none shall exclude any other rights
or remedies allowed by law.

 



--------------------------------------------------------------------------------



 



     10. Indemnity.
     (a) Subtenant hereby agrees to indemnify and hold Sublandlord and Landlord
harmless from and against all third-party claims, and all costs, damages,
claims, liabilities and expenses (including reasonable attorneys’ fees and any
costs of litigation) directly related to such third-party claims, suffered by or
claimed against Sublandlord and Landlord, directly or indirectly, based on,
arising out of or resulting from (i) Subtenant’s use or occupancy of the
Subleased Premises or the business conducted by Subtenant therein, (ii) any
accident, injury or damage whatsoever caused to any person, or to the property
of any person, occurring in the Subleased Premises during the Sublease Term,
except to the extent resulting from the negligence or willful misconduct of
Sublandlord or its employees, agents or contractors, (iii) any negligence or
willful misconduct by Subtenant or its employees, agents and contractors,
(iv) any breach or default by Subtenant in the performance or observance of its
covenants or obligations under this Sublease; except, if and to the extent such
accident, injury, damage, failure, breach or default is a result of or in any
way caused by Sublandlord’s or Landlord’s or any of their respective agents’,
contractors’, or employees’ negligence, misconduct or wrongful act or omission
to act, and except, further, that Subtenant’s obligation to indemnify
Sublandlord and Landlord pursuant to this Section 10(a) shall be applicable and
shall be enforceable only to the extent that Sublandlord or Landlord has
suffered an actual and demonstrable loss caused by the breach or default by
Subtenant in the performance or observance of its covenants or obligations under
this Sublease; and provided, however, that in no event shall Subtenant have any
liability to Sublandlord or Landlord for claims based on the interruption of or
loss to Sublandlord’s or Landlord’s business or for any indirect losses or
consequential, punitive or other special damages whatsoever or for claims for
which Sublandlord or Landlord is insured or required under this Sublease or the
Prime Lease to be insured.
     (b) Sublandlord agrees to indemnify, defend and hold harmless Subtenant and
its officers, directors, partners, agents and employees from and against any and
all claims, demands, costs and expenses of every kind and nature, including
reasonable attorneys’ fees and litigation expenses, arising from any breach or
default on the part of Sublandlord in the performance of any agreement or
covenant of Sublandlord to be performed or performed by it under this Sublease
or pursuant to the terms of this Sublease, or arising from Sublandlord’s breach
of the Prime Lease to the extent such breach causes loss to Subtenant; except,
if and to the extent such accident, injury, damage, failure, breach or default
is a result of or in any way caused by Subtenant’s negligence, misconduct or
wrongful act or omission to act, and except, further, that Sublandlord’s
obligation to indemnify Subtenant pursuant to this Section 10(b) shall be
applicable and shall be enforceable only to the extent that Subtenant has
suffered an actual and demonstrable loss caused by the breach or default by
Sublandlord in the performance or observance of its covenants or obligations
under this Sublease; and provided, however, that in no event shall Sublandlord
have any liability to Subtenant for claims based on the interruption of or loss
to Subtenant’s business or for any indirect losses or consequential, punitive or
other special damages whatsoever or for claims for which Subtenant is insured or
required under this Sublease to be insured.

 



--------------------------------------------------------------------------------



 



     11. Waiver of Subrogation. Anything in this Sublease to the contrary
notwithstanding, Sublandlord and Subtenant each hereby waive any and all rights
of recovery, claims, actions or causes of action against the other and the
officers, directors, partners, agents and employees of each of them, and
Subtenant hereby waives any and all rights of recovery, claims, actions or
causes of action against Landlord and its agents and employees, for any loss or
damage that may occur to the Subleased Premises or the Master Premises, or any
improvements thereto, or any personal property of any person therein or in the
Building, by reason of fire, the elements or any other cause insured against (or
required by the Prime Lease or this Sublease to be insured against) under valid
and collectible fire and extended coverage insurance policies, regardless of
cause or origin, including negligence, except in any case which would render
this waiver void under law.
     12. Brokerage Commissions. Each party hereby represents and warrants to the
other that it has had no dealings with any real estate broker or agent in
connection with this Sublease, excepting only Cassidy Turley, whose commission
shall be paid by Sublandlord pursuant to the terms of a separate written
agreement, and that it knows of no other real estate broker or agent who is or
might be entitled to a commission in connection with this Sublease. Each party
agrees to protect, defend, indemnify and hold the other harmless from and
against any and all claims inconsistent with the foregoing representations and
warranties for any brokerage, finder’s or similar fee or commission in
connection with this Sublease, if such claims are based on or relate to any act
of the indemnifying party which is contrary to the foregoing representations and
warranties.
     13. Successors and Assigns. This Sublease shall be binding upon and inure
to the benefit of the successors and assigns of Sublandlord and shall be binding
upon and inure to the benefit of the successors of Subtenant and, to the extent
any such assignment may be approved, Subtenant’s assigns.
     14. Entire Agreement. This Sublease contains all the terms, covenants,
conditions and agreements between Sublandlord and Subtenant relating in any
manner to the rental, use and occupancy of the Subleased Premises. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect. The terms, covenants and conditions of this Sublease cannot be
altered, changed, modified or added to except by a written instrument signed by
Sublandlord and Subtenant.
     15. Notices. Notices and demands required or permitted to be given by
either party to the other with respect hereto or to the Subleased Premises shall
be in writing and shall be served either by personal delivery with a receipt
requested, by overnight air courier service or by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
     If to Sublandlord:
CapitalSource Finance LLC
4445 Willard Avenue
Twelfth Floor
Chevy Chase, MD 20815
Attn: General Counsel

 



--------------------------------------------------------------------------------



 



     If to Subtenant:
Brown Investment Advisory and Trust Company
901 South Bond Street, Suite 400
Baltimore, MD 21231
Attn: William S. Harrison, Chief Administrative Officer
Notices and demands shall be deemed to have been given two (2) days after
mailing, if mailed, or, if made by personal delivery or by overnight air courier
service, then upon such delivery. Either party may change its address for
receipt of notices by giving notice to the other party.
     16. Authority, etc. Each party represents and warrants to the other that
this Sublease has been duly authorized, executed and delivered by and on behalf
of such party and constitutes its valid, enforceable and binding agreement.
     17. Security Deposit.
     (a) Concurrently with its execution of this Sublease, Subtenant shall
deposit with Sublandlord Two Hundred Five Thousand Nine Hundred Forty-Four
Dollars ($205,944.00) as security for the full and faithful performance of every
provision of this Sublease to be performed by Subtenant. If Subtenant defaults
with respect to any provision of this Sublease, including, but not limited to,
the provisions relating to the payment of rent, Sublandlord may use, apply or
retain all or any part of said security deposit for the payment of any rent and
any other sum in default, or for the payment of any other amount which
Sublandlord may spend or become obligated to spend by reason of Subtenant’s
default or to compensate Sublandlord for any other loss or damage which
Sublandlord may suffer by reason of Subtenant’s default. If any portion of said
security deposit is so used or applied, Subtenant shall, within five (5) days
after written demand therefor, deposit cash with Sublandlord in an amount
sufficient to restore the security deposit to its original amount, and
Subtenant’s failure to do so shall be a material breach of this Sublease. Except
to the extent required by law, Sublandlord shall not be required to keep said
security deposit separate from its general funds, and Subtenant shall not be
entitled to interest on any security deposit. If Subtenant shall fully and
faithfully perform every provision of this Sublease to be performed by it, said
security deposit or any balance thereof shall be returned to Subtenant (or, at
Sublandlord’s option, to the last assignee of Subtenant’s interest hereunder)
within thirty (30) days after the expiration of the term and Subtenant’s
vacation of the Subleased Premises. Nothing herein shall be construed to limit
the amount of damages recoverable by Sublandlord or any other remedy to the
security deposit.
     (b) At Subtenant’s election, the security deposit may take the form either
of cash or of an unconditional, irrevocable letter of credit (the “Letter of
Credit”) from a U.S. banking institution reasonably acceptable to Sublandlord,
insured by a federal insurance agency (“Issuer”). The Letter of Credit shall
(i) meet the requirements of the “Uniform Customs and Practice for

 



--------------------------------------------------------------------------------



 



Documentary Credits,” ICC No. 500 (1993 Edition), (ii) name Sublandlord as
beneficiary, (iii) be in the amount of the security deposit required hereunder,
(iv) be payable in full or partial draws against Sublandlord’s sight draft,
(v) include an “evergreen” provision which provides that the Letter of Credit
shall be renewed automatically on an annual basis unless the Issuer delivers
thirty (30) days prior written notice of cancellation to Sublandlord, (vi) have
an initial expiration date no earlier than one year from the date of issue, and
(vii) otherwise be in form and substance satisfactory to Sublandlord. In the
event the Letter of Credit is ever not renewed when required hereunder,
Sublandlord shall have the right to draw upon the Letter of Credit and hold the
proceeds thereof as a cash security deposit.
     (c) Notwithstanding the foregoing, provided no Event of Default has
theretofore occurred under this Sublease, (i) on the fourth anniversary of the
Commencement Date, the Security Deposit shall be reduced to $137,296.00, and
(ii) on the sixth anniversary of the Commencement Date, the Security Deposit
shall be further reduced to $68,648.00.
     18. Parking. During the term of this Sublease, Subtenant shall have the
right to purchase two (2) monthly parking permits in the Building’s parking
garage for each 1,000 square feet of rentable area in the Subleased Premises,
upon the terms and conditions set forth in Article XXIV of the Prime Lease.
     19. Modifications. Sublandlord shall not amend the Prime Lease with respect
to any provision that would affect Subtenant’s rights or obligations hereunder
without the Subtenant’s prior written consent.
     20. No Breach of Prime Lease. Sublandlord shall not do or permit to be done
any act which may constitute a breach or violation of any term, covenant or
condition of the Prime Lease and which is not cured within any cure period
granted under the Prime Lease.
     21. Consent of Landlord. The obligations of Sublandlord and Subtenant under
this Sublease are conditioned and contingent upon Landlord consenting hereto by
executing and delivering a counterpart of this Sublease or a separate instrument
signifying its consent. In the event Landlord’s consent is not obtained within
thirty (30) days after the date hereof, this Sublease shall be null and void,
and neither Sublandlord nor Subtenant shall have any further obligations or
liability hereunder or to each other with respect to the Subleased Premises.
During this review period, Sublandlord shall not market the Subleased Premises
to another party. Subtenant shall have the right to request from Landlord
protections against an early termination of the Prime Lease because of a Tenant
default or surrender.
     22. Examination. Submission of this instrument for examination or signature
by Subtenant does not constitute a reservation of or option for the Subleased
Premises or in any manner bind Sublandlord, and no lease, sublease or obligation
of Sublandlord shall arise until this instrument is signed and delivered by
Sublandlord and Subtenant and the consent of Landlord is obtained as described
in Section 21 above.

 



--------------------------------------------------------------------------------



 



     23. Sublandlord’s Covenants. Sublandlord covenants to Subtenant that it
will undertake the following obligations:
     (a) Perform fully each and all of its obligations under the Prime Lease,
including payment of Base and Additional Rent when and as due;
     (b) Furnish promptly to Subtenant any notices from Landlord which pertain
to the Subleased Premises or Subtenant, or which notices allege a breach of the
Prime Lease which, if not timely cured in accordance with the Prime Lease, would
constitute an Event of Default under the Prime Lease or have an adverse effect
on Subtenant’s continued use and occupancy of the Subleased Premises, or result
in the possible termination of the Prime Lease;
     (c) Cooperate with Subtenant in completion of the Leasehold Improvements
for the Subleased Premises, including without limitation Subtenant’s completion
of the common areas on the 10th Floor and the demising walls;
     (d) Maintain the 10th floor as an “open” floor so that unrestricted access
for Subtenant’s employees and business visitors is maintained from the Building
lobby to the 10th floor and the Subleased Premises during regular office hours;
and
     (e) Arrange for Subtenant’s listing on the Building directory.
Signature Pages Follow

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease
as of the date aforesaid.

                      ATTEST/WITNESS:       Sublandlord:    
 
                                CAPITALSOURCE FINANCE LLC    
 
                   
By:
  /s/ Jacqueline Vernon       By:  /s/ Steven Museles    
 
  Jacqueline Vernon
Facilities Administration         Its:  Steven Museles
Co. Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



                                  Subtenant:    
 
                                BROWN INVESTMENT ADVISORY AND
TRUST COMPANY    
 
                   
By:
  /s/ Deborah Gallagher       By:   /s/ Michael D. Hankin    
 
 
 
          Its: President & CEO    

 